 In the Matter of ATMOSPHERIC NITROGEN CORPORATIONandDISTRICT#50, UNITED MINE WORKERS OF AMERICACase No. R-5805.-Decided August 31, 1943Messrs. J. M. Gastonand E.L. Ray,of Henderson, Ky., for theCompany.Mr. Earl`,S"uver,of St. Louis, Mo., andMr. David Hunter,of Marion,Ky., for District 50.Mr: J. C. Claypool,of Evansville, Ind., andMr. Thomas Berry,of Robards, Ky., for the A. F. of L.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District #50, United Mine Workersof America, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAtmospheric Nitrogen Corporation, Henderson, Kentucky, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Harold Hudson,Trial Examiner.Said hearing was held at Evansville, Indiana, onAugust 6, 1943. The Company, District 50, and American Federationof Labor, herein called the A. F. of L., appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:'FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAtmospheric Nitrogen Corporation is a Delaware corporation withits principal office in New York City.The Company operates a plant52 N. L.R B., No 46.342 APMJOJSPHERIC NITROGEN CoRP'OiRAnoN343atHenderson, Kentucky, the only one involved herein, where it isengaged in manufacturing anhydrous ammonia for the War Depart-ment under a cost-plus-a-fixed-fee contract between the Company andtheGovernment.Approximately 50 percent of the raw materialsused in 'the Henderson plant is shipped from points outside the Stateof Kentucky, and over 50 percent of the finished products is shippedfrom the plant in question to points outside the State of Kentucky.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict#50, United Mine Workers of America, and AmericanFederation of Labor, are labor organizations admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on June 23, 1943, District 50 requestedrecognition as exclusive bargaining agent for the Company's produc-tion and maintenance employees, and that the Company refused togrant such recognition unless and until District50 wascertified bythe Board.A statement made by the Trial Examiner at the hearing indicatedthat District 50 represents a substantial number of employees in theunit hereinafter found to be appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. 'THE APPROPRIATE UNITThe parties agree that all hourly paid production and maintenanceemployees should be included in the unit.They also agree that guardsshould be excluded.However, the Company contends that certain'salaried employees, described below, should be included in the unit,while the unions would exclude them.Chemical department employees:Gas purification chemists, power-house chemists, and main laboratory chemists comprise this group.IThe Trial Examiner's statement shows that District 50 submitted 84 application cards,all of which bear apparently genuine signatures,and all of which appear to have beenexecuted by persons in the employ of the Company.Sixty-two of the cards were datedin June 1943,2were dated in July 1943,and 20 were undatedThe A F. of L sub-mitted 8 application cards,all of which bear apparently genuine signatures,and all ofwhich appear to have been executed by persons in employ of the Company;the cardswere dated in July and August 1943.These are approximately 226 employees in theappropriate unit.1\ 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese employees are apparently college trained and are paid a salary.As a general rule they are confined to laboratories where they prepareacids and make chemical analyses and tests.Neither union has at-tempted to organize the chemists. Inasmuch as the duties and inter-ests of the chemists are substantially different from those of the pro-duction and maintenance employees, we shall exclude them from the,unit.,Stores department employees:There are four classifications of em-ployees in this department, known as disbursing, receiving, material,and kardex men. Their principal duties consist of keeping recordsof the stores and maintaining and replenishing stock; they are salaried'employees, working under the supervision of the storekeeper.Neitherunion has attempted to organize them.Since the status and functionof these clerical employees differentiate them from the production andmaintenance employees we shall exclude them from the unit.3Employees of the plant engineer's office:These employees form aheterogeneous group consisting of a photographer, blueprint andphotostat operators, draftsmen, junior engineers, engineering clerks,junior clerks, and clerks.They are under the supervision of the plantengineer, are paid a salary, and their duties are either technical orclerical in nature.Neither union has attempted to organize any ofthese employees.We shall exclude them from the unit.Miscellaneous employees: Runnersare girl messengers who run er-rands, handle mail, and provide escort service; they are salariedemployees under the supervision of the plant accountant.Thetime-checkers'duties consist of checking time cards to confirm presence ofemployees, preventing errors in accounting, and discouraging collusionbetween employees and supervisors.They are salaried employees andare also under the supervision of the plant accountant.Neither unionhas attempted to organize the runners or timecheckers.Since theirwork is of a clerical nature, we shall exclude them from the unit.Weshall also exclude themaster mechanic's clerkfrom the unit since therecord reveals that his duties are also of a clerical nature.Theintro-m,entmanworks throughout the plant adjusting and maintainingvarious electric control devices.He is a skilled technician, is paid asalary, and is under the supervision of the assistant plant engineer.He will be excluded from the unit.We find that all hourly paid employees of the Company at Hender-son,Kentucky, excluding all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, labora-tory and technical, office and clerical employees, and guards, constitute2Matter of National Vulcanized FibreCo., 36 N. L. R. B. 46.Matter of Superior Tanning Co.,43 N. L. R. B. 734. iATMOSPHERIC NITROGEN CORPORAnON345a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in saidDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIREarm that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Atmospheric Nitro-gen Corporation, Henderson, Kentucky, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of,the Regional Director for the Fourteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by District #50,United Mine Workers of America, or by American Federation ofLabor, for the purposes of collective bargaining, or by neither.CHAIRMAN Mii is took no part in the consideration of the aboveDecision and Direction of Election.